Grant, C. J.
(after stating the facts). We find it" unnecessary to discuss the second and third assignments, of error, or to determine the correctness of the conclusion. *699reached by the learned circuit judge thereon. His conclusion on the first assignment of error is sound.
Pecard v. Peter Home & Co., 91 Mich. 346, does not control this case. There upon an appeal to the circuit court a money judgment was rendered against the claimant, and it was held that the statute did not contemplate such a judgment. The only judgment provided for is one which shall conclude the claimant from setting up any further claim to the funds or the property. The judgment in this case is not inconsistent with that decision.. Here no money judgment was rendered, but only a judgment for the value of 375 bushels of potatoes. It appears that afterwards the potatoes were sold and the amount realized therefrom applied upon the plaintiff’s judgment against the defendant in the principal suit. While the language of the justice is unfortunate, it is apparent that he did not intend to render a money judgment against the claimant; neither did he, for no amount was specified, but he did intend to find that the claimant had no title to the property and to provide for its disposal according to the statute. The final disposition of the property was in accordance with this finding.
Judgment affirmed.
Montgomery, Ostrander, Hooker, and Carpenter, JJ., concurred.